DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-18, & 20-21 of U.S. Application No. 15/908479 filed on 12/18/2020 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed12/18/2020. Claims 1-18, & 20-21 are presently pending and are presented for examination.
Response to Argument
In regards to the previous claim interpretation under 35 U.S.C. § 103: Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not disclose the limitation “wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane” of claims 1 & 10 and “wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane” of claim 18. Applicant further argues “The cited references fail to render obvious the subject matter of claims 1, 10, and 18”. Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Endegal discloses a mounting point that which is provided and is used for attaching the sensor platform (camera housing) to the crane, and the rotating mount can be said to be separate or offset from the crane. Further, connected to the mounting-point is a base bracket that acts as a frame on top of the mounting point for the sensor platform to sit on. Endegal further discloses the camera housing which contains inclinometers, and/or servo-motors or other 
Applicant argues “What is more, Austefjord teaches away from modifying the teachings of Austefjord to arrive at the combination asserted in the Office Action.” Applicant further argues “Austefjord teaches that “positioning the cameras 20, 21 on the slewing platform 17 will thus allow for a much more targeted field of view because of course the cameras will rotate with the slewing platform but remain in fixed relation to one another during such movement of the slewing platform.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. In response to applicant's argument that “What is more, Austefjord teaches away from modifying the teachings of Austefjord to arrive at the combination asserted in the Office Action”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Endegal teaches similar to Austefjord that the crane/slewing platform contains a form of imagery/camera/sensor platform to sense or take images of the second object. Austefjord does not disclose explicitly disclose that the cameras on its slewing platform contain a base with a mount that is rotatable and is able to rotate independent of its crane or slewing platform. However, Endegal does teach that the crane on the shore contains a sensor platform with a base and hinge that is rotatable independent of the crane and is able to take images of the cargo and further analyze the cargo. Endegal teaches the specific components of the current application and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target and lifting or landing an object from or to the designated location of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).
Applicant argues that the prior art does not disclose the limitation “wherein the optical target is mounted at a second position offset from an object to be lifted or landed” of claims 1 & 10 and “wherein the optical grid is mounted at a second position offset from an object to be lifted or landed” of claim 18. Applicant further argues “In Austefjord, the individual indicia or markings 28 are provided on each respective cargo container 27, and are not offset from the respective cargo container.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Austefjord discloses a cargo deck in 
Applicant argues that the prior art does not disclose the limitation “the base of the target tracking device is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane” of claims 2 & 17 and “the base of the camera is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane” of claim 21. Applicant further argues “As the “sensor platform is deployed at the crane tip” movement of the optical viewer is not independent of rotational movement of the crane.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Endegal further discloses the camera housing which contains inclinometers, and/or servo-motors or other rotational sensors for the camera housing to be able to rotate freely and independent of the crane. The camera housing is able to rotate independently of the mounting point with the base bracket, and can turn in any direction which contains the gyro or inclinometer, which is a separate rotation from the crane (see at least Endegal, para. [0101]).
Applicant argues that the current application achieves more benefits over the current references. Applicant further argues “Subject matter of the Present Application achieve benefits over the Austefjord and Endegal references. For example, the movement tracking described herein is not as restricted by the crane. Rather, “an operator can determine crane range and load accurately at any given location, without need to move the boom/hook of the crane 100.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. In response to applicant's argument that “an operator can determine crane range and load accurately at any given location, without need to move the boom/hook of the crane 100.”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Applicant states that the boom/hook of the crane does not need to move to determine crane range and load, however the claim does not explicitly disclose that. The claim discloses prior to positioning the hook at the designated location, but not prior to move the hook. One cannot agree in regards to how this benefit is stated, but is not positively recited in the claimed invention. Further, just because a prior art product functions satisfactorily for a particular use does not mean that a skilled artisan would not try to improve it or make it usable for other purposes. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). In conclusion, the 103 rejection is maintained provided the arguments above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9-11, 16-18, & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0120577A1 (“Austefjord”), in view of US 2014/0107971A1 (“Endegal”).
As per claim 1 Austefjord discloses
A method of performing a lifting operation between a first vessel having a crane thereon and a second vessel, the method comprising: 
(see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.),
wherein the optical target is mounted at a second position offset from an object to be lifted or landed (see at least Austefjord, para. [0074-0075]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.);
producing data using the target tracking device in response to the tracking of the optical target (see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.); 
determining a relative motion between the first vessel and the second vessel based on the data produced using the target tracking device (see at least Austefjord, para. [0074-0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.); 
determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to positioning the (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.).
Austefjord does not explicitly disclose
wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target,
lifting or landing an object from or to the designated location.
Endegal teaches
wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.),
lifting or landing an object from or to the designated location (see at least Endegal, para. [0223-0224]: “Lift off” is a function that can be used when the operator wants to automatically let the crane control how the cargo 3 is lifted off e.g. the ship floor 4. The control system will utilize the “heave compensation” mode, but will also predict the next trough of heave, and start to accelerate upwards from the ship floor shortly after the bottom of the heave is passed to obtain a safe lift-off, and continue the upward movement after the heave crest is reached to a ensure a defined distance above the ship floor is reached before the next heave crest is reached. “Touchdown” is a function that can be used when the operator wants to let the crane automatically control the lowering of the cargo 3 to e.g. a ship floor 4.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target and lifting or landing an object from or to the designated location of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 2 Austefjord discloses
wherein the data produced using the target tracking device indicates a distance between the target tracking device and the optical target (see at least Austefjord, para. [0045]: The positions of the second and third cameras 20, 21 in particular are carefully selected to optimize the accuracy of the control system. The maximum achievable accuracy is purely a geometric problem and as such is unrelated to the computer vision aspects of the system. The factors relating to this accuracy are camera separation, overlapping field of view and distance between the cameras 20, 21 and the vessel 14. & para. [0068-0069]: When camera calibration is performed the relation between a real-world 3-D point and the corresponding point in the camera image is known for each camera 19, 20, 21. With two or more cameras this relation can then be reversed so that by having the image point on each camera (which originates from the same real-world point of course) the processor can compute the real-world point. The outputted 3-D position will be in the distance unit that was used in the calibration (preferably meters).).
Austefjord does not explicitly disclose
the base of the target tracking device is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane.
Endegal teaches
the base of the target tracking device is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of the base of the target tracking device is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 6 Austefjord does not explicitly disclose
further comprising selecting a second target that defines a travel path of a hook of the crane.
Endegal teaches
further comprising selecting a second target that defines a travel path of a hook of the crane (see at least Endegal, para. [0185]:  it is further possible to automatically detect the cargo when the cargo is located in a target area e.g. ship floor. This is possible by e.g. light-projection onto the cargo, by projecting an illuminated pattern, adding a visual marker (e.g. a known object) onto the cargo or other. The sensor system can then perform standard pattern recognition methods based is on images from the camera to identify the cargo. Another alternative is to change the direction of the range measurement device in a way that scans the entire area and analyses the sampling positions and camera images to detect all cargo within the sensor field of view 2. After this step it is possible to define a strategy for selecting detected cargo to be tracked, e.g. starting in upper left corner of the sensor field of view 2.  & para. [0285-0286]: In one or more applications described here within, the distance to the object/surface behind/beneath the tracked object might not be of interest. Instead it might be of higher interest to get and track the 3D position of the tracked object. In this case the focus of io the range measurement device will always be towards the tracked object itself. It is also possible to track multiple objects in the 2D and or 3D vision methods simultaneously. The depth/distance to each object can then be sampled using the range measurement device, by changing its direction respectively to hit the tracked objects is sequentially.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of 

As per claim 9 Austefjord discloses
further comprising compensating for the relative motion between the first vessel and the second vessel in response to the data produced using the target tracking device (see at least Austefjord, para. [0035]:  the allowable lifting capacity of the crane is limited by a load-radius-vessel speed chart. The problem, however, is that the speed at which the vessel moves (principally in heave, but also in roll and pitch) in the sea below the crane is not known. To overcome this, the vessel speed in the crane's load chart is replaced with a significant wave height value which of course is dependent on the sea state at any given time. FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0070-0071]: The processing means is also configured then to compare the calculated movement parameters derived via the processing stages described above to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. More particularly, it is to be appreciated that the system disclosed herein is intended to automatically monitor and analyze the actual movement of the vessel 14 in the sea below the crane and provide a visual output, on the display 24, in order to assist the operator of the crane in the safe and efficient operation of the crane.).

As per claim 10 Austefjord discloses
A method of performing a lifting operation between a first vessel having a crane thereon and a second vessel, the method comprising: 
tracking an optical target mounted on the second vessel with a target tracking device positioned on the first vessel (see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.); 
wherein the optical target is mounted at a second position offset from an object to be lifted or landed (see at least Austefjord, para. [0074-0075]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.);
in response to the tracking, producing data using the target tracking device that indicates (see at least Austefjord, para. [0074]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.): 
a distance between the target tracking device and the optical target (see at least Austefjord, para. [0045]: The positions of the second and third cameras 20, 21 in particular are carefully selected to optimize the accuracy of the control system. The maximum achievable accuracy is purely a geometric problem and as such is unrelated to the computer vision aspects of the system. The factors relating to this accuracy are camera separation, overlapping field of view and distance between the cameras 20, 21 and the vessel 14. & para. [0068-0069]: When camera calibration is performed the relation between a real-world 3-D point and the corresponding point in the camera image is known for each camera 19, 20, 21. With two or more cameras this relation can then be reversed so that by having the image point on each camera (which originates from the same real-world point of course) the processor can compute the real-world point. The outputted 3-D position will be in the distance unit that was used in the calibration (preferably meters).); and 
determining a relative motion between the first vessel and the second vessel based on the data that is produced using the target tracking device(see at least Austefjord, para. [0074-0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.); 
determining one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to positioning the hook at the designated location (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.).
Austefjord does not explicitly disclose
wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target,
a relative angle between an axis and a line of sight from the target tracking device to the optical target;
lifting or landing an object from or to the designated location.
Endegal teaches
wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.),
a relative angle between an axis and a line of sight from the target tracking device to the optical target (see at least Endegal, para. [0228]: Instead of an operator actively controlling the crane 5 using its normal controlling devices e.g. sticks, buttons and joysticks, the operator would rely e.g. on one or more touch-screens. One touch-screen may show the view as captured by the camera inside the camera housing 23 located inside the sensor platform 15, pointing downwards, another touch screen or part of the first touch screen may show an area to where the load is to be moved. By touching an object, and/or defining its center, the crane can be controlled to automatically go to the specified position with the optimum speed, and lower the hook arrangement 10 into the correct position. The different images on the different screens described above may be displayed on one screen by altering images by a switch or split the screen in multiple parts, each displaying different images. The touch screen functionality may be replaced by other means for navigating and selecting locations on the images, i.e. tracker ball and a pointer icon. & para. [0245]: The cargo and the ship are also tracked using a frame-to-frame tracking method 607, 614. In frame-to-frame tracking 607, 614 the initial target template is replaced with the previous frame where the cargo/ship were detected. The frame-to-frame tracking is robust to small inter-frame variations and improve the estimation of the cargo pose. A cargo motion model 605 and ship motion model 613, to be used in Kalman type of filters, are used for further improving the pose estimation. Furthermore, the models can be used for prediction in case of missing observations. para. [0283-0284]: In the Laser guidance 618 step, the laser guidance component determine were to direct the range measurement device. A (2D) vector from the center of current position of the cargo to the center of the current position of the ship is computed. A step length along this vector is computed using the current orientation and size of the cargo. The output from the algorithm is a desired 3D point (x, y, z) that the laser beam shall intersect. In the Laser Control 619 step, the laser control component computes the pan/tilt angles needed in order to intersect a desired 3D point (x, y, z) with the laser beam.).  
lifting or landing an object from or to the designated location (see at least Endegal, para. [0223-0224]: “Lift off” is a function that can be used when the operator wants to automatically let the crane control how the cargo 3 is lifted off e.g. the ship floor 4. The control system will utilize the “heave compensation” mode, but will also predict the next trough of heave, and start to accelerate upwards from the ship floor shortly after the bottom of the heave is passed to obtain a safe lift-off, and continue the upward movement after the heave crest is reached to a ensure a defined distance above the ship floor is reached before the next heave crest is reached. “Touchdown” is a function that can be used when the operator wants to let the crane automatically control the lowering of the cargo 3 to e.g. a ship floor 4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of wherein the target tracking device comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical target and a relative angle between an axis and a line of sight from the target tracking device to the optical target and lifting or landing an object from or to the designated location of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

  As per claim 11 Austefjord discloses
further comprising displaying information on a display, the information indicating the relative motion between the first vessel and the second vessel (see at least Austefjord, para. [0012-0015]: Said performance data may comprise a load chart pertaining to the crane. Conveniently, each said imaging means comprises a video camera mounted to the crane. Preferably, the system further comprises a display operable by said processing means to provide a visual display to an operator of the crane for each safe regions of the vessel from which to lift cargo. & para. [0042-0043]: The crane 10 is provided in combination with a control system which is illustrated schematically in FIG. 4 and which comprises a plurality of video cameras or other convenient imaging means 19, 20, 21. The cameras are electrically connected to a processing means 22 which is connected to a memory means 23 (or may in alternative embodiments incorporate a suitable memory itself), and a display means 24 such as a video display unit or the like. & para. [0050-0053]: It is proposed that the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2.).  

 As per claim 16 Austefjord discloses
further comprising:
compensating for the relative motion between the first vessel and the second vessel in response to the data produced using the target tracking device (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.).
Austefjord does not explicitly disclose
performing the compensating while performing the lifting or the landing of the object.
Endegal teaches
performing the compensating while performing the lifting or the landing of the object (see at least Endegal, para. [0087-0091]: a) as a decision supporting system for the crane operator that will improve the decision quality of the crane operator under hard circumstances. b) as a sensor providing heave measurement data to the crane control system which can utilize the information for actively compensation of heave between the two vehicles. The system may also monitor the current safety regulation for crane operation, e.g. at sea, by providing more accurate and correct guiding on maximum allowable significant wave height for each cargo category. c) active swing/oscillation compensation. d) automated control of greater portion of crane operations such as: i. fetch and load cargo at defined location A. ii. lift and move 6iii. unload at defined location B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of performing the compensating while performing the lifting or the landing of the object of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 17 Austefjord does not explicitly disclose
wherein the optical target is an optical grid, and the base of the target tracking device is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane.
Endegal teaches
wherein the optical target is an optical grid (see at least Endegal, para. [0162]: A method for tracking the global motion of the vessel/ship relative to the camera 2D image is described by the flowchart in FIG. 13 in the following steps where input to the procedure comprise information of current position of the cargo, ship segmentation and gyro/inclinometer and the rigid motion of the ship between frame t−1 and t is the output: 1. Compute feature points on the ship (t−1) 301. Only feature points far from the boundary of the ship will be accepted to avoid boundary problems. 2. Remove features close to the cargo location 302 where feature point near the current position of the cargo will be disregarded. The current position and orientation of the cargo will be covered by a circle or a bounding box and only feature point outside the circle or bounding box will be considered. & para. [0186]: A method that performs continuous range measurements and that also verifies the cargo location at specified intervals using information from the Cargo Tracker Method described above and in FIG. 12 to verify and update the current direction of the range measurement device is described by the flow chart in FIG. 15 where input to the procedure comprise current position of the cargo, a bounding rectangle covering the cargo and the current ship position/segmentation info: 1. Determine a sampling position 501 outside the cargo but on the ship floor. The sampling point is defined relative to the position and orientation of the cargo and not as a fixed position on the ship floor. 2. Direct the range measurement device toward the sampling position 502 and start sampling. 3. At every predefined time interval (e.g. 100 milliseconds): i. Get the current position of the cargo from the 2D camera-based cargo tracker and ship tracker (normally available in a parallel thread executing the trackers). ii. Define a line between the current sampling point and the current (center) position of the cargo. iii. Sampling along the line until the cargo has been detected or until the measurement device has been directed toward the center of the cargo. iv. Verify the cargo position 503 (i.e. the check that difference in measured distance and the current wire length is less than e.g. 2 meters).),
the base of the target tracking device is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of the optical target is an optical grid and the base of the target tracking device is fixed at the first position relative to a deck of the first vessel during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 18 Austefjord discloses
A system for performing a landing or lift-off operation, comprising: 
a crane (see at least Austefjord, para. [0052]: The processing means 22 is configured and operable to analyze the captured images from the video cameras 19, 20, 21 (which are preferably provided in digital form), and in particular is configured to monitor and analyze the movement of the vessel 14, for example the movement of the vessel in heave, pitch and/or roll, and also to monitor and analyze the position of the vessel 14 relative to the crane 10 and also the acceleration of the vessel (again in heave, pitch and/or roll).); 
a controller coupled to the crane (see at least Austefjord, para. [0052]: The processing means 22 is configured and operable to analyze the captured images from the video cameras 19, 20, 21 (which are preferably provided in digital form), and in particular is configured to monitor and analyze the movement of the vessel 14, for example the movement of the vessel in heave, pitch and/or roll, and also to monitor and analyze the position of the vessel 14 relative to the crane 10 and also the acceleration of the vessel (again in heave, pitch and/or roll).); 
wherein the optical target is mounted at a second position offset from an object to be lifted or landed (see at least Austefjord, para. [0074-0075]:  the processing means 22 will be configured and operable in order to read and identify from the images captured by the video cameras 19, 20, 21, the individual indicia or markings 28 provided on each respective cargo container 27. For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.);
a camera, wherein the camera is configured to track the optical target and produce data in response to the tracking of the optical target, the controller is configured to receive the data from (see at least Austefjord, para. [0074]:  For example, it is envisaged that the processing means 22 will be configured to operate in the manner of an optical character reader. The control system disclosed herein may thus be configured in order to automatically identify and read the identifying codes of each cargo container 27 located on the cargo deck 13 of the vessel, and then to relate those markings to the cargo data held within the memory 23 so as to determine automatically the weight and/or size of each item of cargo.):
determine a relative motion between the optical target and the camera based on the data produced using the camera (see at least Austefjord, para. [0074-0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.), and 
determine one or more of a lifting capacity of the crane or an available hook height of a hook of the crane at a designated location, based on the relative motion, prior to positioning the hook at the designated location (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.).
Austefjord does not explicitly disclose
an optical grid;
wherein the camera comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical grid.
Endegal teaches
an optical grid (see at least Endegal, para. [0162]: A method for tracking the global motion of the vessel/ship relative to the camera 2D image is described by the flowchart in FIG. 13 in the following steps where input to the procedure comprise information of current position of the cargo, ship segmentation and gyro/inclinometer and the rigid motion of the ship between frame t−1 and t is the output: 1. Compute feature points on the ship (t−1) 301. Only feature points far from the boundary of the ship will be accepted to avoid boundary problems. 2. Remove features close to the cargo location 302 where feature point near the current position of the cargo will be disregarded. The current position and orientation of the cargo will be covered by a circle or a bounding box and only feature point outside the circle or bounding box will be considered. & para. [0186]: A method that performs continuous range measurements and that also verifies the cargo location at specified intervals using information from the Cargo Tracker Method described above and in FIG. 12 to verify and update the current direction of the range measurement device is described by the flow chart in FIG. 15 where input to the procedure comprise current position of the cargo, a bounding rectangle covering the cargo and the current ship position/segmentation info: 1. Determine a sampling position 501 outside the cargo but on the ship floor. The sampling point is defined relative to the position and orientation of the cargo and not as a fixed position on the ship floor. 2. Direct the range measurement device toward the sampling position 502 and start sampling. 3. At every predefined time interval (e.g. 100 milliseconds): i. Get the current position of the cargo from the 2D camera-based cargo tracker and ship tracker (normally available in a parallel thread executing the trackers). ii. Define a line between the current sampling point and the current (center) position of the cargo. iii. Sampling along the line until the cargo has been detected or until the measurement device has been directed toward the center of the cargo. iv. Verify the cargo position 503 (i.e. the check that difference in measured distance and the current wire length is less than e.g. 2 meters).);
wherein the camera comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical grid (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of an optical grid and wherein the camera comprises a base mounted at a first position offset from a boom of the crane, a rotating mount mounted on the base and rotatable relative to the base, and an optical viewer mounted to the rotating mount and configured to recognize the optical grid of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 20 Austefjord does not explicitly disclose
wherein the optical target is an optical grid comprises a plurality of alternating shapes that are recognizable and distinguishable by the camera.
Endegal teaches
wherein the optical target is an optical grid comprises a plurality of alternating shapes that are recognizable and distinguishable by the camera (see at least Endegal, para. [0162]: A method for tracking the global motion of the vessel/ship relative to the camera 2D image is described by the flowchart in FIG. 13 in the following steps where input to the procedure comprise information of current position of the cargo, ship segmentation and gyro/inclinometer and the rigid motion of the ship between frame t−1 and t is the output: 1. Compute feature points on the ship (t−1) 301. Only feature points far from the boundary of the ship will be accepted to avoid boundary problems. 2. Remove features close to the cargo location 302 where feature point near the current position of the cargo will be disregarded. The current position and orientation of the cargo will be covered by a circle or a bounding box and only feature point outside the circle or bounding box will be considered. & para. [0186]: A method that performs continuous range measurements and that also verifies the cargo location at specified intervals using information from the Cargo Tracker Method described above and in FIG. 12 to verify and update the current direction of the range measurement device is described by the flow chart in FIG. 15 where input to the procedure comprise current position of the cargo, a bounding rectangle covering the cargo and the current ship position/segmentation info: 1. Determine a sampling position 501 outside the cargo but on the ship floor. The sampling point is defined relative to the position and orientation of the cargo and not as a fixed position on the ship floor. 2. Direct the range measurement device toward the sampling position 502 and start sampling. 3. At every predefined time interval (e.g. 100 milliseconds): i. Get the current position of the cargo from the 2D camera-based cargo tracker and ship tracker (normally available in a parallel thread executing the trackers). ii. Define a line between the current sampling point and the current (center) position of the cargo. iii. Sampling along the line until the cargo has been detected or until the measurement device has been directed toward the center of the cargo. iv. Verify the cargo position 503 (i.e. the check that difference in measured distance and the current wire length is less than e.g. 2 meters).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of the optical target is an optical grid comprises a plurality of alternating shapes that are recognizable  of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 21 Austefjord does not explicitly disclose
wherein the base of the camera is fixed at the first position during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane.
Endegal teaches
wherein the base of the camera is fixed at the first position during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane (see at least Endegal, para. [0101]: A hinge 21 with passive damping makes sure the sensor platform 1 is always pointing downwards, and the passive damping system damps vibrations and oscillations. The direction can also be actively controlled by adding e.g. one or a multiple of servo motors (not shown) or driving mechanisms and suitable rotational sensors 28. As an alternative or addition to a rotational sensor, an inclinometer or a gyro or similar may be used to define the actual direction of the sensor platform 1. A mounting-point 22 is provided for attaching the apparatus to the crane boom, and a base bracket 30 provides a “frame” to which the other components are attached. A camera housing 23 provides housing for sensors such as camera (not shown), and/or servo controller, and/or servo driver and/or more (not shown). An inclinometer and/or gyro may be provided inside the camera housing 23 which may be used in addition to rotational sensor 28 or as a replacement for the latter. A second housing 24 is provided for holding range finder (not shown) that can be a single spot laser range finder, a multi-measurement device (e.g. Astech LDM 301A, or other) , and other instruments such as rotational sensors, gyros or other. Pan-tilt brackets 26 with axes are provided to enable rotation of range finder by rotating the second housing 24 around two axes. Gears 27 are connected to motors 25 to provide rotational force to the pan-tilt axes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of the base of the camera is fixed at the first position during rotational movement of the crane such that movement of the optical viewer is independent of the rotational movement of the crane of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

Claims 3, 5, 7-8, & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Austefjord, in view of Endegal, further in view of US 2007/0050115A1 (“Discenzo”).
As per claim 3 Austefjord disclose
the method further comprises displaying information on a display, the information indicating the relative motion between the first vessel and the second vessel (see at least Austefjord, para. [0012-0015]: Said performance data may comprise a load chart pertaining to the crane. Conveniently, each said imaging means comprises a video camera mounted to the crane. Preferably, the system further comprises a display operable by said processing means to provide a visual display to an operator of the crane for each safe regions of the vessel from which to lift cargo. & para. [0042-0043]: The crane 10 is provided in combination with a control system which is illustrated schematically in FIG. 4 and which comprises a plurality of video cameras or other convenient imaging means 19, 20, 21. The cameras are electrically connected to a processing means 22 which is connected to a memory means 23 (or may in alternative embodiments incorporate a suitable memory itself), and a display means 24 such as a video display unit or the like. & para. [0050-0053]: It is proposed that the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2.). 
Austefjord does not explicitly disclose
wherein the data produced using the target tracking device indicates a relative angle between an axis and a line of sight from the target tracking device to the optical target, and the method further comprises displaying information on a display, the information indicating the relative motion between the first vessel and the second vessel, wherein the display is a heads- up display. 
Endegal discloses
wherein the data produced using the target tracking device indicates a relative angle between an axis and a line of sight from the target tracking device to the optical target, and the method further comprises displaying information on a display, the information indicating the relative motion between the first vessel and the second vessel (see at least Endegal, para. [0228]: Instead of an operator actively controlling the crane 5 using its normal controlling devices e.g. sticks, buttons and joysticks, the operator would rely e.g. on one or more touch-screens. One touch-screen may show the view as captured by the camera inside the camera housing 23 located inside the sensor platform 15, pointing downwards, another touch screen or part of the first touch screen may show an area to where the load is to be moved. By touching an object, and/or defining its center, the crane can be controlled to automatically go to the specified position with the optimum speed, and lower the hook arrangement 10 into the correct position. The different images on the different screens described above may be displayed on one screen by altering images by a switch or split the screen in multiple parts, each displaying different images. The touch screen functionality may be replaced by other means for navigating and selecting locations on the images, i.e. tracker ball and a pointer icon. & para. [0245]: The cargo and the ship are also tracked using a frame-to-frame tracking method 607, 614. In frame-to-frame tracking 607, 614 the initial target template is replaced with the previous frame where the cargo/ship were detected. The frame-to-frame tracking is robust to small inter-frame variations and improve the estimation of the cargo pose. A cargo motion model 605 and ship motion model 613, to be used in Kalman type of filters, are used for further improving the pose estimation. Furthermore, the models can be used for prediction in case of missing observations. para. [0283-0284]: In the Laser guidance 618 step, the laser guidance component determine were to direct the range measurement device. A (2D) vector from the center of current position of the cargo to the center of the current position of the ship is computed. A step length along this vector is computed using the current orientation and size of the cargo. The output from the algorithm is a desired 3D point (x, y, z) that the laser beam shall intersect. In the Laser Control 619 step, the laser control component computes the pan/tilt angles needed in order to intersect a desired 3D point (x, y, z) with the laser beam.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of the data produced using the target tracking device indicates a relative angle between an axis and a line of 
Discenzo teaches
wherein the display is a heads-up display (see at least Discenzo, para. [0063]: a heads-up display module can be utilized to enhance operator view and understanding of the crane operation. Such heads-up displays can be utilized for augmented reality applications. A heads-up display can consist of a micro-display module integrated with glasses and/or goggles to integrate control and state information with a visual image of the crane. The heads-up display system can present static data information such as from a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate of the teaching of the display is a heads-up display of Discenzo in order to enhance operator view and understanding of the crane operation (see at least Discenzo, para. [0063]).

As per claim 5 Austefjord does not explicitly disclose
wherein the designated location indicates a landing location on the second vessel for an object.  
Discenzo teaches
wherein the designated location indicates a landing location on the second vessel for an object (see at least Discenzo, para. [0055-0056]: There may also be a cargo weight component 408 associated with the environment module 204. The total cargo weight affects the motion of the ship during transport. Additionally, as containers are removed and/or added to the ship, the total cargo weight changes and, thus, the placement of the ship in the water is affected. For example, as containers are removed from a ship, the ship becomes lighter and may rise slightly higher out of the water. This will affect the placement of the spreader over the next container to be removed as well as the placement of the container in the removal location. For example, if the container is to be placed on the dock, the placement position or height will need to be adjusted to take into account the placement height of the last container and the movement of the ship out of the water.  & para. [0074]: The steerable vanes also help minimize sway during transit and the final positioning steps of placing a container. The steerable vanes are used in conjunction with the wind to help steer the spreader. Thus, the spreader can be further moved with the wind to position the cargo over the target landing position.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate of the teaching of the designated location indicates a landing location on the second vessel for an object of Discenzo in order to help minimize sway during transit and final positioning steps of a container (see at least Discenzo, para. [0074]).


As per claim 7 Austefjord does not explicitly disclose
further comprising displaying the travel path on the heads-up display 
Discenzo teaches
further comprising displaying the travel path on the heads-up display (see at least Discenzo, para. [0063]: a heads-up display module can be utilized to enhance operator view and understanding of the crane operation. Such heads-up displays can be utilized for augmented reality applications. A heads-up display can consist of a micro-display module integrated with glasses and/or goggles to integrate control and state information with a visual image of the crane. The heads-up display system can present static data information such as from a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of  displaying the travel path on the heads-up display of Discenzo in order to enhance operator view and understanding of the crane operation (see at least Discenzo, para. [0063]).  

As per claim 8 Austefjord discloses
further comprising: 
determining a horizontal distance between a base of the crane and the designated location based on the data produced using the target tracking device (see at least Austefjord, para. [0045]: The positions of the second and third cameras 20, 21 in particular are carefully selected to optimize the accuracy of the control system. The maximum achievable accuracy is purely a geometric problem and as such is unrelated to the computer vision aspects of the system. The factors relating to this accuracy are camera separation, overlapping field of view and distance between the cameras 20, 21 and the vessel 14. & para. [0068-0069]: When camera calibration is performed the relation between a real-world 3-D point and the corresponding point in the camera image is known for each camera 19, 20, 21. With two or more cameras this relation can then be reversed so that by having the image point on each camera (which originates from the same real-world point of course) the processor can compute the real-world point. The outputted 3-D position will be in the distance unit that was used in the calibration (preferably meters).); and 
displaying on the display one or more of the available hook height or the lifting capacity of the crane at the designated location prior to positioning the hook at the designated location, the designated location being adjacent the optical target located on the second vessel (see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.)
Austefjord does not explicitly disclose
the display is a heads-up display.
Discenzo teaches
the display is a heads-up display (see at least Discenzo, para. [0063]: a heads-up display module can be utilized to enhance operator view and understanding of the crane operation. Such heads-up displays can be utilized for augmented reality applications. A heads-up display can consist of a micro-display module integrated with glasses and/or goggles to integrate control and state information with a visual image of the crane. The heads-up display system can present static data information such as from a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of  wherein the display is a heads-up display of Discenzo in order to enhance operator view and understanding of the crane operation (see at least Discenzo, para. [0063]).  

As per claim 12 Austefjord does not explicitly disclose
wherein the display is a heads-up display 
Discenzo teaches
wherein the display is a heads-up display (see at least Discenzo, para. [0063]: a heads-up display module can be utilized to enhance operator view and understanding of the crane operation. Such heads-up displays can be utilized for augmented reality applications. A heads-up display can consist of a micro-display module integrated with glasses and/or goggles to integrate control and state information with a visual image of the crane. The heads-up display system can present static data information such as from a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of  wherein the display is a heads-up display of Discenzo in order to enhance operator view and understanding of the crane operation (see at least Discenzo, para. [0063]).  

As per claim 13 Austefjord does not explicitly disclose
further comprising selecting a second target that defines a travel path of a hook of the crane.
Endegal teaches
further comprising selecting a second target that defines a travel path of a hook of the crane (see at least Endegal, para. [0185]:  it is further possible to automatically detect the cargo when the cargo is located in a target area e.g. ship floor. This is possible by e.g. light-projection onto the cargo, by projecting an illuminated pattern, adding a visual marker (e.g. a known object) onto the cargo or other. The sensor system can then perform standard pattern recognition methods based is on images from the camera to identify the cargo. Another alternative is to change the direction of the range measurement device in a way that scans the entire area and analyses the sampling positions and camera images to detect all cargo within the sensor field of view 2. After this step it is possible to define a strategy for selecting detected cargo to be tracked, e.g. starting in upper left corner of the sensor field of view 2.  & para. [0285-0286]: In one or more applications described here within, the distance to the object/surface behind/beneath the tracked object might not be of interest. Instead it might be of higher interest to get and track the 3D position of the tracked object. In this case the focus of io the range measurement device will always be towards the tracked object itself. It is also possible to track multiple objects in the 2D and or 3D vision methods simultaneously. The depth/distance to each object can then be sampled using the range measurement device, by changing its direction respectively to hit the tracked objects is sequentially.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of selecting a second target that defines a travel path of a hook of the crane of Endegal in order for the system to continuously compensate for the distance between the load object and the target surface and strive to keep this constant (see at least Endegal, para. [0012]).

As per claim 14 Austefjord does not explicitly disclose
further comprising displaying the travel path on the heads-up display 
Discenzo teaches
further comprising displaying the travel path on the heads-up display (see at least Discenzo, para. [0063]: a heads-up display module can be utilized to enhance operator view and understanding of the crane operation. Such heads-up displays can be utilized for augmented reality applications. A heads-up display can consist of a micro-display module integrated with glasses and/or goggles to integrate control and state information with a visual image of the crane. The heads-up display system can present static data information such as from a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of  displaying the travel path on the heads-up display of Discenzo in order to enhance operator view and understanding of the crane operation (see at least Discenzo, para. [0063]).  

As per claim 15 Austefjord discloses
further comprising: 
determining a horizontal distance between a base of the crane and the designated location based on the data produced using the target tracking device (see at least Austefjord, para. [0045]: The positions of the second and third cameras 20, 21 in particular are carefully selected to optimize the accuracy of the control system. The maximum achievable accuracy is purely a geometric problem and as such is unrelated to the computer vision aspects of the system. The factors relating to this accuracy are camera separation, overlapping field of view and distance between the cameras 20, 21 and the vessel 14. & para. [0068-0069]: When camera calibration is performed the relation between a real-world 3-D point and the corresponding point in the camera image is known for each camera 19, 20, 21. With two or more cameras this relation can then be reversed so that by having the image point on each camera (which originates from the same real-world point of course) the processor can compute the real-world point. The outputted 3-D position will be in the distance unit that was used in the calibration (preferably meters).); and 
(see at least Austefjord, para. [0035]: FIG. 2 illustrates an example of crane load chart of this type. The columns of the chart of most interest are those relating to Load Radius and Significant Wave Height. When these two parameters are known, a crane operator can read off from the chart to find the maximum load that the crane can lift for the given load radius and sea state. & para. [0051-0053]: the memory means 23 will contain performance data representative of the performance characteristics of the particular crane 10, and also cargo data representative of the weight of individual items of cargo carried by the supply vessel 14. In particular, it is envisaged that the performance data relating to the crane will comprise information similar to that illustrated in the load chart shown in FIG. 2. The cargo data will be entered into the memory means 23 when the appropriate data is known from the cargo load of the vessel 14 to be unloaded by the crane 10. The processor is, more particularly, configured to calculate from the images captured by the video cameras 19, 20, 21, movement parameters which characterize the movement of the vessel 14 relative to the crane 10 and which accurately characterize the actual movement of the vessel in the sea in a real-time manner. & para. [0075]: The processor 22 may be configured to compare calculated movement parameters pertaining to each individual item of cargo 27 to the crane performance data and the cargo data held in the memory 23 and to determine from that comparison a safe operating regime for the crane. For example, this could involve automatically positioning the free end of the crane's boom 15 vertically above the center of the cargo 27 prior to lifting. Alternatively, the system could be configured to present the crane operator with graphical data on the cab display 24 effective to assist the operator in positioning the free end of the crane's boom 15 above the cargo 27 in this manner. Either of these possibilities will improve the likelihood of the cargo being lifted from the deck substantially vertically, particularly when account is also taken of the movement of the deck itself, thereby reducing the likelihood of the cargo moving horizontally as it is lifted from the deck and hence striking other items of cargo or parts of the vessel's structure.)
Austefjord does not explicitly disclose
the display is a heads-up display.
Discenzo teaches
the display is a heads-up display (see at least Discenzo, para. [0063]: a heads-up display module can be utilized to enhance operator view and understanding of the crane operation. Such heads-up displays can be utilized for augmented reality applications. A heads-up display can consist of a micro-display module integrated with glasses and/or goggles to integrate control and state information with a visual image of the crane. The heads-up display system can present static data information such as from a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of  wherein the display is a heads-up display of Discenzo in order to enhance operator view and understanding of the crane operation (see at least Discenzo, para. [0063]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Austefjord, in view of Endegal, further in view of US 2012/0296519A1 (“Eberharter”).
As per claim 4 Austefjord does not explicitly disclose
wherein the designated location indicates an object on the first vessel to be lifted.  
Eberharter teaches
wherein the designated location indicates an object on the first vessel to be lifted (see at least Eberharter, para. [0045]: The first two positions for the arrangement of a measuring unit can in this respect be used alternatively or simultaneously to determine the movement of the boom tip on the basis of the movement of the ship 1. The third arrangement option of a measuring unit serves to determine the movement of a further ship 2 on which the load should be placed down or from which the load should be taken up. ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Austefjord to incorporate the teaching of the designated location indicates an object on the first vessel to be lifted of Eberharter in order to have a more reliable determination of the maximum permitted payload of a crane on a ship (see at least Eberharter, para. [0003]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3668